Citation Nr: 9924251	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  94-15 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a right wrist 
condition.

2.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1946 to June 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a May 1993 rating decision rendered by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein an increased rating for 
traumatic arthritis of the right knee was denied.  Also 
before the Board is an appeal of a March 1994 rating action 
wherein service connection for a right wrist disorder was 
denied.  


FINDINGS OF FACT

1. The evidence does not show a nexus between the veteran's 
current right wrist disability and any inservice disease or 
injury.
  
2.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased rating for traumatic 
arthritis of the right knee has been obtained.

3.  The veteran's traumatic arthritis of the right knee 
causes moderate functional impairment and a limp.

4.  Ankylosis of the right knee, flexion limited to 15 
degrees, extension limited to 20 degrees, and severe 
functional impairment are not clinically shown.  


CONCLUSIONS OF LAW

1. The veteran's claim for service connection for a right 
wrist disability is not well grounded.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

2.  The criteria for a 20 percent rating, but no greater, for 
traumatic arthritis of the right knee are met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § Part 4, § 4.71a, Diagnostic 
Codes 5003, 5010 and 5256-5263. (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
the veteran's claims is whether he has presented evidence 
that the claims are well grounded; that is, that the claim is 
plausible.  If he has not presented a well grounded claim, 
the appeal fails as to that claim, and the Board is under no 
duty to assist him in any further development of the claim, 
since such development would be futile.  38 U.S.C.A. §  
5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990). 

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991).  

I.  Service Connection for a Right Wrist Disability 

In order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1995).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).

With regard to the veteran's claim for service connection for 
a right wrist disability, the determinative issues presented 
are (1) whether the veteran had a right wrist disability 
during service; (2) whether he currently has a right wrist 
disability; and if so, (3) whether his current right wrist 
disability is etiologically related to his service.  The 
Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1995); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).

Service medical records indicate that the veteran fell on the 
palm of his right hand in January 1956.  He complained of 
swelling.  X-ray findings were negative at the time for 
fracture or dislocation.  A sprain was diagnosed, and he was 
treated with an ace bandage and liniment.  The service 
medical records indicate no further treatment for this 
injury.   In May 1957, he fell off the stairs of an aircraft 
and landed on both his feet; however he then feel onto his 
side with his right hand hyperextended.  After this fall, he 
developed swelling in his left wrist.  X-ray findings showed 
a simple impacted fracture of the left distal radius.  The 
evidence does not show that he suffered any right wrist 
injury at that time.  The Board notes that the veteran's 
separation examination indicates a history of a fracture of 
the lower right arm in 1956.  However, it appears to be a 
reference to the veteran's 1957 left wrist fracture, as the 
service medical records do not show a fracture of the right 
wrist in 1956 or any other time.  As the evidence shows 
inservice injury to the right wrist, the first element of a 
"well grounded claim" is met.  

In addition to an inservice injury, the evidence must show a 
current disability.  The post service VA outpatient treatment 
records show complaints of arthritis in his right wrist.  A 
VA examination of January 1994 indicates a diagnosis of an 
old fracture of the right wrist with residual arthritis and 
limited mobility.  Similarly, February 1997 VA operation 
report shows that the veteran underwent a right wrist 
triscaphe fusion due to right wrist pain stemming from his 
right wrist arthritis.  Accordingly, the Board finds that the 
veteran has a current right wrist disability.

While the evidence shows an inservice injury to the right 
wrist and a current right wrist disability, the evidence does 
not establish a link, or nexus, between his inservice 
condition and his current disability.  The veteran's 
inservice right wrist injuries were acute in nature.  After 
his right wrist sprain in January 1957, there are no 
references to any further treatment for his sprain.  While 
there is an indication of hyperextension of the right wrist 
in May 1957, the service medical records do not indicate that 
he required any treatment for this injury, nor does the 
evidence indicate that he developed a chronic condition as a 
result from either inservice injury.  The Board notes that 
the veteran, while entirely competent to report his symptoms 
both current and past, has presented no clinical evidence or 
medical opinion that would establish a link between his 
current disability and his service.  In the absence of 
evidence indicating that the veteran has the medical 
knowledge or training requisite for the rendering of clinical 
opinions, the Board must find that his contentions with 
regard to the connection of his current disability to be of 
no probative value.  See Moray v. Brown, 5 Vet. App. 211 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the Board finds that the evidence does 
not show a nexus between his current right wrist disability 
and his inservice wrist injuries. 

As the evidence does not link any current right wrist 
disability to service, the veteran's claim fails to show the 
required elements of a well-grounded claim.  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  The Board, having thoroughly 
reviewed the claims file, finds no evidence of a plausible 
claim for a right wrist disability.  Since the veteran has 
not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.

II.  Entitlement to an Increased Rating for Traumatic 
Arthritis of the Right Knee

The Board finds that the veteran claim for an increased 
rating for service-connection for traumatic arthritis of the 
right knee is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); that is, he has presented a claim that 
is plausible.  He has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  The Board accordingly finds that the duty to 
assist the veteran, as prescribed by 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied.  

Service connection for traumatic arthritis of the right knee 
with chondromalacia was established by August 1970 rating 
decision, which assigned a 10 percent disability rating as 
service medical records indicate a history of swelling of the 
right knee since 1959.  The veteran contends that his right 
knee arthritis is more severe than currently evaluated 
thereby warranting an increased original rating.  After a 
review of the record, the Board finds that the veteran's 
contentions are supported by the evidence, and his claim for 
an increased evaluation is granted.
 
The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).   The terms "mild," "moderate," and "severe" 
are not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (1998).  It should also be noted 
that use of terminology such as "mild" or "moderate" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

Disabilities of the knee are evaluated under Diagnostic Codes 
5256 through 5263.  The veteran's current disability is 
currently rated under Diagnostic Code 5257.  Under these 
criteria, 10 percent evaluation is appropriate for slight 
impairment of the knee with recurrent subluxation or lateral 
instability.  A 20 percent evaluation is appropriate for 
moderate impairment of the knee while a 30 percent 
contemplates severe impairment of the knee.  

In a VA examination of June 1998, the veteran stated that his 
difficulty with his knees has increased considerably.  He 
stated that he has difficulty rising from a chair or walking 
more than two or three steps.  He stated that, while he did 
not have any episodes of acute hot or red swollen joints, he 
has difficulty bending due to weakness of his body as a hole.  
Upon physical examination, partial bilateral foot drop was 
noted.  He was unable to do heel or toe or tandem walking.  
While he had range of motion in the right knee of 133 degrees 
of flexion, he could not do any of a knee bend and stand back 
up without holding on to a table.  When he held on to the 
examination table, he could only accomplish approximately 20 
percent of a knee bend and stand back up.  While the 
examination report showed no lateral mobility or evidence of 
ligament strain or damage and no evidence of meniscus damage, 
minor crepitation was noted bilaterally.  Additionally, 
atrophy was shown as his right knee was 39 cm in 
circumference while his left knee was 40 cm inn 
circumference.   Similarly, while a September 1998 VA 
examination report indicates no swelling or signs of 
inflammation such as redness or tenderness, the veteran 
ambulated from the waiting room to the examination room 
limping on his right side.  The veteran stated that the limp 
was due to his right knee. 

The evidence shows "moderate" impairment in the veteran's 
right knee.  While physical examination shows no recurrent 
subluxation or lateral instability, the veteran does have 
demonstrative difficulty ambulating due to his right knee.  
Similarly, he is unable to bend at the knee without 
considerable difficulty.  Of particular note, is the 
statement from the physician who examined the veteran in June 
1998 that the veteran's condition has "deteriorated 
considerably since I saw him in [January] 1994."  The 
examiner also noted that the veteran's pain was moderately 
severe.  

Based on the discussion above, the Board finds that an 
increased rating of 20 percent is warranted under Diagnostic 
Code 5257.  A rating higher than 20 percent is not 
appropriate, as the level of severity of the veteran's 
disability is not "severe" as contemplated with a higher 
evaluation.  While the veteran does have difficulty 
ambulating and bending in a standing position, he has flexion 
of 133 degrees in the right knee.  The Board notes that 
normal flexion of the knee is to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II, (1998).   Therefore, a rating higher than 
20 percent under Diagnostic Code 5257 is not warranted.  
38 C.F.R. § 4.71a (1998).  

A rating greater than 20 percent is available under 
Diagnostic Code 5256.  Under these criteria, a 30 percent is 
warranted where the evidence shows ankylosis at a favorable 
angle in full extension or in slight flexion between 0 
degrees and 10 degrees pursuant to Diagnostic Code 5256.  
Similarly, a rating of 30 percent is warranted where the 
evidence shows limitation of flexion of the leg to 15 degrees 
under Diagnostic Code 5260.   As set forth above, the veteran 
has current range of motion between 0 and 133 degrees 
flexion.  There is no evidence of record that he experiences 
or has been diagnosed with ankylosis.  Similarly, his range 
of flexion in the right knee exceeds the 15 degree limitation 
contemplated by a 30 percent rating.    Therefore, a rating 
greater than 20 percent under either Diagnostic Code 5256 or 
Diagnostic Code 5260 is not appropriate.

Similarly, a rating of 30 percent is warranted where the 
evidence shows limitation of leg extension to 20 degrees, 
pursuant to Diagnostic Code 5261.  There is no evidence in 
the claims folder that leg extension is limited to 20 
degrees.  Therefore, an increased evaluation under Diagnostic 
Code 5261 is not applicable to the present case. 

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that a rating greater than 20 
percent is not warranted for the veteran's traumatic 
arthritis of the right knee.

Accordingly, the Board finds that the criteria for 
entitlement to a disability rating of 20 percent, but not 
greater, for traumatic arthritis of the right knee are met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.71, 4.71a, Plate II, Diagnostic Codes 5003, 5010, 5256-
5261 (1998)


ORDER

Service connection for a right wrist disability is denied.  
Entitlement to a disability rating of 20 percent, but not 
higher, for traumatic arthritis of the right knee is granted, 
subject to the laws and regulations governing the 
disbursement of monetary benefits. 




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

